The State of TexasAppellee




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      April 21, 2014

                                   No. 04-14-00069-CR

                                Charles Arthur WARREN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012CR9856B
                         Honorable Ron Rangel, Judge Presiding

                                     ORDER
       On April 16, 2014, appellant filed a motion to stay the terms of his community
supervision. The State may file a response to the motion on or before May 2, 2014. See
Humphries v. State, 261 S.W.3d 144, 145 (Tex. App.---San Antonio 2008, no pet.).


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court